Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-14, the prior art fails to teach or suggest a system comprising a second integrated circuit arranged on the interposer, the second integrated circuit comprising a second common protocol interface circuit coupled to the communication link to form a serial protocol interface between the first common protocol interface circuit and the second common protocol interface circuit, in combination with other limitations, as specified in the independent claim 1. 
Regarding claims 15-20, the prior art fails to teach or suggest a common protocol interface circuit comprising a transmitter coupled to a communication link to sequentially transmit the first plurality of serial flits over the communication link; a receiver coupled to the communication link to receive a second plurality of serial flits of a second serial data and control packet; and a demultiplexer coupled to the parallel flit interface and to the receiver to convert the second plurality of serial flits to a second parallel data and control packet for transmission on the communication network, in combination with other limitations, as specified in the independent claims 15, and 18. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465